DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dexter Chin on 9/8/2021.
The application has been amended as follows: 
In claim 1,
		Lines 21-22, change “a conductive structure, wherein the at least one metal 		feature of the metal unit is connected with the at least one die via the conductive 	feature,” to -- a conductive structure connecting the at least one metal feature of the 	metal unit is connected with the at least one die, -- 
		Line 34, change “a dielectric layer,” to – a dielectric layer –


Allowable Subject Matter
Claims 1, 4-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   Recorded Prior Art fails to disclose or suggest combination structure of chip structure as characteristics recited in base claim 1 comprising a conductive structure connecting  the at least one metal feature of the metal unit to the at least one die, wherein the conductive structure comprises conductive filled vias and a panel-level conductive layer; the conductive filled vias are provided by filling protective layer openings with a conductive material, and the protective layer openings are provided in the protective layer; at least one of the conductive filled vias is connected with electrical connection pads and/or heat dissipation positions provided on the at least one die; the panel-level conductive layer is provided on the first protective layer surface and the molding layer front surface; and at least a portion of the panel-level conductive layer is connected with the conductive filled vias and is connected with the metal unit; a dielectric layer encapsulating the panel-level conductive laver, and an outermost dielectric layer completely encapsulating the panel-level conductive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819